Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 06/25/2022, with respect to claims 1-18 rejection under 35 USC § 101 have been fully considered and are not persuasive. The amended limitations using an objectivity classifier comprising a sentence-embedding layer, a sentence-embedding long short-term memory (LSTM), and a multilayer perceptron classifier, wherein the sentence-embedding layer outputs a signal that is fed as input to the sentence-embedding LSTM, which in turn outputs a signal that is fed as input to the multilayer perceptron classifier for a classification decision regarding classifying the claim as objective or subjective appear to be merely attempting to use generic computer components to automate an abstract idea, a mental process, which is able to be performed by a person in their mind as discussed in step 2A, Prong 1. Simply implementing the abstract idea on a generic computer for storing in memory or executing instructions on a processor is not a practical application of the abstract idea. Such elements do no integrate the abstract idea into a practical application and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
Applicant’s arguments, see Remarks page 15-16, filed 06/25/2022, with respect to claim 4 rejection under 35 USC § 103 has been fully considered and are not persuasive. The examiner notes that according to Lex [Page 294, Para. 1] when objectivity classifiers are trained on bag-of-words features, they implicitly learn those features and therefore use those implicit renditions of the features the classifier learned for the purpose of objective classification.

Response to Amendments
Applicant’s amendments, see Remarks pages 9-20, filed 06/25th/2022, with respect to claims 1-18 rejection under 35 U.S.C. § 103 have been fully considered and are moot in light of the new rejection shown below in the “Claim Rejections - 35 USC § 103” section.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. These claims are directed to an abstract idea without significantly more. 
Step 1: Claims 1-9 are directed to a method (i.e., process), claims 10-17 are directed to a system (machine/apparatus), and claim 18 is directed to a non-transitory computer-readable mediums (i.e., product/article of manufacture); therefore, all pending claims are directed to one of the four statutory categories of invention.
Step 2A, Prong 1: Independent claim 1 recites “A method for automatically selecting a claim for fact checking, comprising: in a first stage, classifying a claim as objective or subjective (Mental processes -observation, evaluation, judgment, opinion); using an objectivity classifier comprising a sentence-embedding layer, a sentence- embedding long short-term memory (LSTM), and a multilayer perceptron classifier, wherein the sentence-embedding layer outputs a signal that is fed as input to the sentence-embedding LSTM, which in turn outputs a signal that is fed as input to the multiplayer perceptron classifier for a classification decision regarding classifying the claim as objective or subjective (generic computer components), in a second stage, classifying said claim as being of public interest or not, if said claim was classified as objective in said first stage; and (Mental processes -observation, evaluation, judgment, opinion); selecting said claim for fact checking if said claim is classified as both objective in said first stage and of public interest in said second stage (Mental processes -observation, evaluation, judgment, opinion).
Independent claim 10 recites similar limitations as found in claim 1, and a similar analysis applies. Claim 10 includes the additional limitations of a system which appear to be generic computer components.
Independent claim 18 recites similar limitations as found in claim 1, and a similar analysis applies. Claim 18 includes the additional limitations of a computer program product which appear to be a generic computer component. 
Accordingly, the claims recite an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application because the language of claim 1 only recites elements tied to the use of a mental process and does not include claim language demonstrating a claimed practical application and because it does not impose any meaningful limitations on practicing the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea and the claim recites an abstract idea.
Independent claim 10 includes the additional limitation of “A system for automatically selecting a claim for fact checking, comprising: one or more computers with executable instructions that when executed cause the system to:” However, this limitation appears to be merely attempting to use generic computer components to automate an abstract idea, a mental process, which is able to be performed by a person in their mind as discussed above in step 2A, Prong 1. Simply implementing the abstract idea on a generic computer for storing in memory or executing instructions on a processor is not a practical application of the abstract idea. Such elements do no integrate the abstract idea into a practical application and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
Independent claim 18 includes the additional limitation of “A computer program product for automatically selecting a claim for fact checking by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising:” However, this limitation appears to be merely attempting to use generic computer components to automate an abstract idea, a mental process, which is able to be performed by a person in their mind as discussed above in step 2A, Prong 1. Simply implementing the abstract idea on a generic computer for storing in memory or executing instructions on a processor is not a practical application of the abstract idea. Such elements do no integrate the abstract idea into a practical application and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
After considering all claims’ elements, both individually and in combination and in ordered combination, it has been determined that the claims do not integrate the abstract idea into a practical application.

Step 2B: The independent claims 1, 10, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, in the Step 2A, Prong Two analysis, the additional elements “A system for automatically selecting a claim for fact checking, comprising: one or more computers with executable instructions that when executed cause the system to (claim 10):” and “A computer program product for automatically selecting a claim for fact checking by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising (claim 18):” are construed as generic or conventional computer components to perform the mental process and amount to no more than mere instructions to apply the exception using a generic computer component and amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).  Thus, these additional elements do not amount to significantly more than the abstract idea. Therefore the claims are not patent eligible under 35 U.S.C. 101.
The same conclusion is reached for the dependent claims of claims 1, 10, and 18, see below for detail.
Claims 2 and 11 are dependent on independent claims 1, and 10 respectively. The dependent claims recite “generating a sentence matrix with said sentence-embedding layer given the claim comprising an input sentence”. This is a further recitation of a limitation that uses generic computer components to automate a mental process.
Claim 3 is dependent on independent claim 1. The dependent claim recites “constructing a sentence-embedding matrix in the sentence-embedding layer for the input sentence using word embeddings”. This is a further recitation of a limitation that uses generic computer components to automate a mental process.
Claim 4 is dependent on independent claim 1. The dependent claim recites “wherein said objectivity classifier comprises an implicit objectivity classifier that learns an implicit representation of a sentence for a task of objectivity of classification, wherein the representation is fed to the multilayer perceptron classifier for the classification decision”. This is merely a description of the classifier and the data that it processes which amounts to a field of use. See MPEP 2106.05(h). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
Claim 12 is dependent on independent claim 10. The dependent claim recites “wherein a sentence-embedding matrix is constructed in the sentence-embedding layer for the input sentence using word embeddings”. This is a further recitation of a limitation that uses generic computer components to automate a mental process.
Claims 5 and 13 are dependent on independent claims 1 and 10 respectively. The dependent claims recite “encoding the sentence-embedding matrix using the sentence-embedding LSTM”. This is a further recitation of a limitation that uses generic computer components to automate a mental process.
Claims 6 and 14 are dependent on independent claims 1 and 10 respectively. The dependent claims recite “pre-processing documents containing the claim to remove stop-words, exclude punctuation marks and implement a lemmatization operation prior to in the first stage, classifying the claim as objective or subjective”. This is a further recitation of a limitation within the Mental processes (observation, evaluation, judgment, opinion) enumerated category of abstract ideas.
Claims 7 and 15 are dependent on independent claims 1 and 10 respectively. The dependent claims recite “wherein said claim is classified as being of public interest or not via a public interestedness classifier comprising an explicit feature driven public interestedness classifier”. This is a further recitation of a limitation within the Mental processes (observation, evaluation, judgment, opinion) enumerated category of abstract ideas.
Claims 8 and 16 are dependent on independent claims 1 and 10 respectively. The dependent claims recite “expressing said claim as a textual representation”. This is a further recitation of a limitation within the Mental processes (observation, evaluation, judgment, opinion) enumerated category of abstract ideas.
Claims 9 and 17 are dependent on independent claims 1 and 10 respectively. The dependent claims recite “wherein said claim is classified as being of public interest or not via a public interestedness classifier comprising an implicit featureless classifier using a neural sentence representation”. This is a further recitation of a limitation within the Mental processes (observation, evaluation, judgment, opinion) enumerated category of abstract ideas.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wiebe (Creating Subjective and Objective Sentence Classifiers from Unannotated Texts), in view of Dai (US10528866), and further in view of Dogan (Detecting real-time check-worthy factual claims in tweets related to US politics).

Regarding claim 1, Wiebe teaches A method for automatically selecting a claim for fact checking, comprising: in a first stage, classifying a claim as objective or subjective ([Page 2, Para. 2] The goal of our research is to develop learning methods to create classifiers that can distinguish subjective from objective sentences.
Wiebe, however, fails to explicitly teach using an objectivity classifier comprising a sentence-embedding layer, a sentence- embedding long short-term memory (LSTM), and a multilayer perceptron classifier, wherein the sentence-embedding layer outputs a signal that is fed as input to the sentence-embedding LSTM, which in turn outputs a signal that is fed as input to the multiplayer perceptron classifier for a classification decision regarding classifying the claim as objective or subjective, Wiebe also fails to explicitly teach in a second stage, classifying said claim as being of public interest or not, if said claim was classified as objective in said first stage, Wiebe also fails to explicitly teach selecting said claim for fact checking if said claim is classified as both objective in said first stage and of public interest in said second stage.
On the other hand, Dai teaches using an objectivity classifier comprising a sentence-embedding layer, a sentence- embedding long short-term memory (LSTM), and a multilayer perceptron classifier, wherein the sentence-embedding layer outputs a signal that is fed as input to the sentence-embedding LSTM, which in turn outputs a signal that is fed as input to the multiplayer perceptron classifier for a classification decision regarding classifying the claim as objective or subjective ([Fig. 1] The examiner notes that Dai teaches a document classification neural network that includes an embedding input layer, one or more long short-term memory (LSTM) neural network layers, and a document classification output layer [Col. 3, Line 10]. Dai also teaches the use of an input text sequence that could be a sentence or multiple sentences [Col. 2, Line 60]. The examiner also notes that the embedding input layer feeds its output to the LSTM layer and the LSTM layer feeds its output to the document classification output layer to generate a document classification [Col. 3, Line 14-39]. The examiner notes that Wiebe and Dai are both considered to be analogous because they are in the same field of data classification. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiebe’s sentence classifier to incorporate using an objectivity classifier comprising a sentence-embedding layer, a sentence- embedding long short-term memory (LSTM), and a multilayer perceptron classifier, wherein the sentence-embedding layer outputs a signal that is fed as input to the sentence-embedding LSTM, which in turn outputs a signal that is fed as input to the multiplayer perceptron classifier for a classification decision regarding classifying the claim as objective or subjective as taught by Dai [Fig. 1] to obtain a trained document classification neural network that is more stable and has improved generalization using less time and computational resources [Col. 2, Line 12-17]).
 
    PNG
    media_image1.png
    769
    682
    media_image1.png
    Greyscale


Furthermore, Dogan teaches in a second stage, classifying said claim as being of public interest or not, if said claim was classified as objective in said first stage ([Page24, Para 1] In this study, we are only interested in detecting check-worthy factual claims in tweets related to U.S. politics. However, we have tweets for other countries’ politics and unpolitic tweets as well. We modeled this problem as a classification task to differentiate tweets related to U.S. politics from other tweets. The examiner notes that Dogan teaches a classifier for U.S. politics interest. The examiner also notes that Wiebe and Dogan are both considered to be analogous because they are in the same field of data classification. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiebe’s sentence classifier to incorporate in a second stage, classifying said claim as being of public interest or not, if said claim was classified as objective in said first stage as taught by Dogan [Page 24, Para 1] to only detect check-worthy factual claims in tweets related to U.S. politics [Page 24, Para 1]).
Furthermore, Dogan teaches selecting said claim for fact checking if said claim is classified as both objective in said first stage and of public interest in said second stage ([Page 16, Para 1] The goal of this thesis is to detect real-time check-worthy factual claims in tweets related to U.S. politics and to share them on a publicly visible Twitter account for journalists, researchers, and citizens to fact-check. The examiner notes that Dogan teaches a classifier for U.S. politics interest. The examiner also notes that Wiebe and Dogan are both considered to be analogous because they are in the same field of data classification. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiebe’s sentence classifier to incorporate selecting said claim for fact checking if said claim is classified as both objective in said first stage and of public interest in said second stage as taught by Dogan [Page 16, Para 1] to stem the spread of misinformation and false claims [Page 9, Para 1-2]).

Regarding claim 2, Wiebe teaches The method of claim 1, however, Wiebe fails to explicitly teach further comprising generating a sentence matrix with said sentence-embedding layer given the claim comprising an input sentence. 
On the other hand, Dai teaches further comprising generating a sentence matrix with said sentence-embedding layer given the claim comprising an input sentence ([Col. 4, Line 6] The autoencoder neural network 150 is then configured to, for each word in the sequence, process the word preceding the word in the sequence using the embedding input layer 112 to map the preceding word to a numeric embedding of the word and process the numeric embedding for the preceding word through the LSTM layers 120 to update the current hidden state of the LSTM layers 120 and generate an LSTM output. For the first word in the sequence, the preceding word can be a predetermined end-of-sentence token. The examiner notes that Dai teaches using an input of text sequences, or sentences, [Col. 2, Line 59] into an embedding input layer to generate an embedded sentence. The examiner also considers, in light of the lack of definition by the claimed invention of the dimensions of the sentence matrix, that the claimed sentence matrix is a single row sentence matrix represented by the embedded sentence generated by the embedding input layer. The examiner further notes that Wiebe and Dai are both considered to be analogous because they are in the same field of data classification. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiebe’s sentence classifier to incorporate further comprising generating a sentence matrix with said sentence-embedding layer given the claim comprising an input sentence as taught by Dai [Col. 4, Line 6] to obtain a trained document classification neural network that is more stable and has improved generalization using less time and computational resources [Col. 2, Line 12-17]).

Regarding claim 3, Wiebe teaches The method of claim 2, however, Wiebe fails to explicitly teach further comprising constructing a sentence-embedding matrix in the sentence-embedding layer for the input sentence using word embeddings.
On the other hand, Dai teaches further comprising constructing a sentence-embedding matrix in the sentence-embedding layer for the input sentence using word embeddings ([Col. 4, Line 6] The autoencoder neural network 150 is then configured to, for each word in the sequence, process the word preceding the word in the sequence using the embedding input layer 112 to map the preceding word to a numeric embedding of the word and process the numeric embedding for the preceding word through the LSTM layers 120 to update the current hidden state of the LSTM layers 120 and generate an LSTM output. For the first word in the sequence, the preceding word can be a predetermined end-of-sentence token. The examiner notes that Dai teaches using an input of text sequences, or sentences, [Col. 2, Line 59] into an embedding input layer to generate an embedded sentence. The examiner also considers, in light of the lack of definition by the claimed invention of the dimensions of the sentence matrix, that the claimed sentence matrix is a single row sentence matrix represented by the embedded sentence generated by the embedding input layer. The examiner further notes that Wiebe and Dai are both considered to be analogous because they are in the same field of data classification. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiebe’s sentence classifier to incorporate further comprising constructing a sentence-embedding matrix in the sentence-embedding layer for the input sentence using word embeddings as taught by Dai [Col. 4, Line 6] to obtain a trained document classification neural network that is more stable and has improved generalization using less time and computational resources [Col. 2, Line 12-17]).

Regarding claim 5, Wiebe teaches The method of claim 2, however, Wiebe fails to explicitly teach further comprising encoding the sentence-embedding matrix using the sentence-embedding LSTM.
On the other hand, Dai teaches further comprising encoding the sentence-embedding matrix using the sentence-embedding LSTM ([Col. 4, Line 6] The autoencoder neural network 150 is then configured to, for each word in the sequence, process the word preceding the word in the sequence using the embedding input layer 112 to map the preceding word to a numeric embedding of the word and process the numeric embedding for the preceding word through the LSTM layers 120 to update the current hidden state of the LSTM layers 120 and generate an LSTM output. For the first word in the sequence, the preceding word can be a predetermined end-of-sentence token. The examiner notes that Dai teaches using an input of text sequences, or sentences, [Col. 2, Line 59] into an embedding input layer to generate an embedded sentence. The examiner also considers, in light of the lack of definition by the claimed invention of the dimensions of the sentence matrix, that the claimed sentence matrix is a single row sentence matrix represented by the embedded sentence generated by the embedding input layer. The examiner further notes that Wiebe and Dai are both considered to be analogous because they are in the same field of data classification. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiebe’s sentence classifier to incorporate further comprising encoding the sentence-embedding matrix using the sentence-embedding LSTM as taught by Dai [Col. 4, Line 6] to obtain a trained document classification neural network that is more stable and has improved generalization using less time and computational resources [Col. 2, Line 12-17]).

Regarding claim 7, Wiebe teaches The method of claim 1 wherein said claim is classified as being of public interest or not via a public interestedness classifier comprising an explicit feature driven public interestedness classifier. ([Page 2, Para 3] In addition, we advance the state of the art in objective sentence classification by learning new objective clues and creating objective classifiers that achieve substantially higher recall than previous work with comparable precision. The examiner notes that Wiebe teaches a classifier that uses data from different publications and cover many different topics [Page 2, Para. 4]. The examiner interprets those different topics to be of public interest as they were published by publications thus making Wiebe’s classifier a public interest classifier. The examiner also notes that Wiebe teaches a rule-based objective classifier that looks for the absence of subjective clues [Page 3, Para 5] and [Fig. 1]. The examiner interprets those objective clues to be the claimed explicit features. 

Regarding claim 8, Wiebe teaches The method of claim 1 further comprising expressing said claim as a textual representation. ([Page 2 Para1] The texts used in our experiments are English language versions of articles from the world press.

Regarding claim 10, Wiebe teaches A system for automatically selecting a claim for fact checking, comprising: one or more computers with executable instructions that when executed cause the system to: in a first stage, classify a claim as objective or subjective ([Page 2, Para. 2] The goal of our research is to develop learning methods to create classifiers that can distinguish subjective from objective sentences.
Wiebe, however, fails to explicitly teach using an objectivity classifier comprising a sentence-embedding layer, a sentence- embedding long short-term memory (LSTM), and a multilayer perceptron classifier, wherein the sentence-embedding layer outputs a signal that is fed as input to the sentence-embedding LSTM, which in turn outputs a signal that is fed as input to the multiplayer perceptron classifier for a classification decision regarding classifying the claim as objective or subjective, Wiebe also fails to explicitly teach in a second stage, classify said claim as being of public interest or not, if said claim was classified as objective in said first stage, Wiebe also fails to explicitly teach select said claim for fact checking if said claim is classified as both objective in said first stage and of public interest in said second stage.
On the other hand, Dai teaches using an objectivity classifier comprising a sentence-embedding layer, a sentence- embedding long short-term memory (LSTM), and a multilayer perceptron classifier, wherein the sentence-embedding layer outputs a signal that is fed as input to the sentence-embedding LSTM, which in turn outputs a signal that is fed as input to the multiplayer perceptron classifier for a classification decision regarding classifying the claim as objective or subjective ([Fig. 1] The examiner notes that Dai teaches a document classification neural network that includes an embedding input layer, one or more long short-term memory (LSTM) neural network layers, and a document classification output layer [Col. 3, Line 10]. Dai also teaches the use of an input text sequence that could be a sentence or multiple sentences [Col. 2, Line 60]. The examiner also notes that the embedding input layer feeds its output to the LSTM layer and the LSTM layer feeds its output to the document classification output layer to generate a document classification [Col. 3, Line 14-39]. The examiner notes that Wiebe and Dai are both considered to be analogous because they are in the same field of data classification. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiebe’s sentence classifier to incorporate using an objectivity classifier comprising a sentence-embedding layer, a sentence- embedding long short-term memory (LSTM), and a multilayer perceptron classifier, wherein the sentence-embedding layer outputs a signal that is fed as input to the sentence-embedding LSTM, which in turn outputs a signal that is fed as input to the multiplayer perceptron classifier for a classification decision regarding classifying the claim as objective or subjective as taught by Dai [Fig. 1] to obtain a trained document classification neural network that is more stable and has improved generalization using less time and computational resources [Col. 2, Line 12-17]).
  
    PNG
    media_image1.png
    769
    682
    media_image1.png
    Greyscale


Furthermore, Dogan teaches in a second stage, classify said claim as being of public interest or not, if said claim was classified as objective in said first stage ([Page24, Para 1] In this study, we are only interested in detecting check-worthy factual claims in tweets related to U.S. politics. However, we have tweets for other countries’ politics and unpolitic tweets as well. We modeled this problem as a classification task to differentiate tweets related to U.S. politics from other tweets. The examiner notes that Dogan teaches a classifier for U.S. politics interest. The examiner also notes that Wiebe and Dogan are both considered to be analogous because they are in the same field of data classification. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiebe’s sentence classifier to incorporate in a second stage, classify said claim as being of public interest or not, if said claim was classified as objective in said first stage as taught by Dogan [Page 24, Para 1] to only detect check-worthy factual claims in tweets related to U.S. politics [Page 24, Para 1]).
Furthermore, Dogan teaches select said claim for fact checking if said claim is classified as both objective in said first stage and of public interest in said second stage ([Page 16, Para 1] The goal of this thesis is to detect real-time check-worthy factual claims in tweets related to U.S. politics and to share them on a publicly visible Twitter account for journalists, researchers, and citizens to fact-check. The examiner notes that Dogan teaches a classifier for U.S. politics interest. The examiner also notes that Wiebe and Dogan are both considered to be analogous because they are in the same field of data classification. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiebe’s sentence classifier to incorporate select said claim for fact checking if said claim is classified as both objective in said first stage and of public interest in said second stage as taught by Dogan [Page 16, Para 1] to stem the spread of misinformation and false claims [Page 9, Para 1-2]).

Regarding claim 11, Wiebe teaches The system of claim 10 however, Wiebe fails to explicitly teach wherein a sentence matrix is generated with said sentence-embedding layer given the claim comprising an input sentence. 
On the other hand, Dai teaches wherein a sentence matrix is generated with said sentence-embedding layer given the claim comprising an input sentence ([Col. 4, Line 6] The autoencoder neural network 150 is then configured to, for each word in the sequence, process the word preceding the word in the sequence using the embedding input layer 112 to map the preceding word to a numeric embedding of the word and process the numeric embedding for the preceding word through the LSTM layers 120 to update the current hidden state of the LSTM layers 120 and generate an LSTM output. For the first word in the sequence, the preceding word can be a predetermined end-of-sentence token. The examiner notes that Dai teaches using an input of text sequences, or sentences, [Col. 2, Line 59] into an embedding input layer to generate an embedded sentence. The examiner also considers, in light of the lack of definition by the claimed invention of the dimensions of the sentence matrix, that the claimed sentence matrix is a single row sentence matrix represented by the embedded sentence generated by the embedding input layer. The examiner further notes that Wiebe and Dai are both considered to be analogous because they are in the same field of data classification. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiebe’s sentence classifier to incorporate wherein a sentence matrix is generated with said sentence-embedding layer given the claim comprising an input sentence as taught by Dai [Col. 4, Line 6] to obtain a trained document classification neural network that is more stable and has improved generalization using less time and computational resources [Col. 2, Line 12-17]).

Regarding claim 12, Wiebe teaches The system of claim 11 however, Wiebe fails to explicitly teach wherein a sentence- embedding matrix is constructed in the sentence-embedding layer for the input sentence using word embeddings.
On the other hand, Dai teaches wherein a sentence- embedding matrix is constructed in the sentence-embedding layer for the input sentence using word embeddings ([Col. 4, Line 6] The autoencoder neural network 150 is then configured to, for each word in the sequence, process the word preceding the word in the sequence using the embedding input layer 112 to map the preceding word to a numeric embedding of the word and process the numeric embedding for the preceding word through the LSTM layers 120 to update the current hidden state of the LSTM layers 120 and generate an LSTM output. For the first word in the sequence, the preceding word can be a predetermined end-of-sentence token. The examiner notes that Dai teaches using an input of text sequences, or sentences, [Col. 2, Line 59] into an embedding input layer to generate an embedded sentence. The examiner also considers, in light of the lack of definition by the claimed invention of the dimensions of the sentence matrix, that the claimed sentence matrix is a single row sentence matrix represented by the embedded sentence generated by the embedding input layer. The examiner further notes that Wiebe and Dai are both considered to be analogous because they are in the same field of data classification. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiebe’s sentence classifier to incorporate wherein a sentence- embedding matrix is constructed in the sentence-embedding layer for the input sentence using word embeddings as taught by Dai [Col. 4, Line 6] to obtain a trained document classification neural network that is more stable and has improved generalization using less time and computational resources [Col. 2, Line 12-17]).

Regarding claim 13, Wiebe teaches The system of claim 12, however, Wiebe fails to explicitly teach wherein the executable instructions are further configured to: encode the sentence-embedding matrix using the sentence-embedding LSTM.
On the other hand, Dai teaches wherein the executable instructions are further configured to: encode the sentence-embedding matrix using the sentence-embedding LSTM ([Col. 4, Line 6] The autoencoder neural network 150 is then configured to, for each word in the sequence, process the word preceding the word in the sequence using the embedding input layer 112 to map the preceding word to a numeric embedding of the word and process the numeric embedding for the preceding word through the LSTM layers 120 to update the current hidden state of the LSTM layers 120 and generate an LSTM output. For the first word in the sequence, the preceding word can be a predetermined end-of-sentence token. The examiner notes that Dai teaches using an input of text sequences, or sentences, [Col. 2, Line 59] into an embedding input layer to generate an embedded sentence. The examiner also considers, in light of the lack of definition by the claimed invention of the dimensions of the sentence matrix, that the claimed sentence matrix is a single row sentence matrix represented by the embedded sentence generated by the embedding input layer. The examiner further notes that Wiebe and Dai are both considered to be analogous because they are in the same field of data classification. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiebe’s sentence classifier to incorporate wherein the executable instructions are further configured to: encode the sentence-embedding matrix using the sentence-embedding LSTM as taught by Dai [Col. 4, Line 6] to obtain a trained document classification neural network that is more stable and has improved generalization using less time and computational resources [Col. 2, Line 12-17]).

Regarding claim 15, Wiebe teaches The system of claim 10 wherein said claim is classified as being of public interest or not via a public interestedness classifier comprising an explicit feature driven public interestedness classifier. ([Page 2, Para 3] In addition, we advance the state of the art in objective sentence classification by learning new objective clues and creating objective classifiers that achieve substantially higher recall than previous work with comparable precision. The examiner notes that Wiebe teaches a classifier that uses data from different publications and cover many different topics [Page 2, Para. 4]. The examiner interprets those different topics to be of public interest as they were published by publications thus making Wiebe’s classifier a public interest classifier. The examiner also notes that Wiebe teaches a rule-based objective classifier that looks for the absence of subjective clues [Page 3, Para 5] and [Fig. 1]. The examiner interprets those objective clues to be the claimed explicit features.

Regarding claim 16, Wiebe teaches The system of claim 10 wherein said executable instructions further: express said claim as a textual representation. ([Page 2 Para1] The texts used in our experiments are English language versions of articles from the world press.

Regarding claim 18 Wiebe teaches A computer program product for automatically selecting a claim for fact checking by a processor, the computer program product comprising a non-transitory computer- readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that in a first stage, classifies a claim as objective or subjective ([Page 2, Para. 2] The goal of our research is to develop learning methods to create classifiers that can distinguish subjective from objective sentences.
Wiebe, however, fails to explicitly teach using an objectivity classifier comprising a sentence-embedding layer, a sentence- embedding long short-term memory (LSTM), and a multilayer perceptron classifier, wherein the sentence-embedding layer outputs a signal that is fed as input to the sentence-embedding LSTM, which in turn outputs a signal that is fed as input to the multiplayer perceptron classifier for a classification decision regarding classifying the claim as objective or subjective, Wiebe also fails to explicitly teach an executable portion that in a second stage, classifies said claim as being of public interest or not, if said claim was classified as objective in said first stage, Wiebe also fails to explicitly teach an executable portion that selects said claim for fact checking if said claim is classified as both objective in said first stage and of public interest in said second stage.
On the other hand, Dai teaches using an objectivity classifier comprising a sentence-embedding layer, a sentence- embedding long short-term memory (LSTM), and a multilayer perceptron classifier, wherein the sentence-embedding layer outputs a signal that is fed as input to the sentence-embedding LSTM, which in turn outputs a signal that is fed as input to the multiplayer perceptron classifier for a classification decision regarding classifying the claim as objective or subjective ([Fig. 1] The examiner notes that Dai teaches a document classification neural network that includes an embedding input layer, one or more long short-term memory (LSTM) neural network layers, and a document classification output layer [Col. 3, Line 10]. Dai also teaches the use of an input text sequence that could be a sentence or multiple sentences [Col. 2, Line 60]. The examiner also notes that the embedding input layer feeds its output to the LSTM layer and the LSTM layer feeds its output to the document classification output layer to generate a document classification [Col. 3, Line 14-39]. The examiner notes that Wiebe and Dai are both considered to be analogous because they are in the same field of data classification. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiebe’s sentence classifier to incorporate using an objectivity classifier comprising a sentence-embedding layer, a sentence- embedding long short-term memory (LSTM), and a multilayer perceptron classifier, wherein the sentence-embedding layer outputs a signal that is fed as input to the sentence-embedding LSTM, which in turn outputs a signal that is fed as input to the multiplayer perceptron classifier for a classification decision regarding classifying the claim as objective or subjective as taught by Dai [Fig. 1] to obtain a trained document classification neural network that is more stable and has improved generalization using less time and computational resources [Col. 2, Line 12-17]).
   
    PNG
    media_image1.png
    769
    682
    media_image1.png
    Greyscale


Furthermore, Dogan teaches an executable portion that in a second stage, classifies said claim as being of public interest or not, if said claim was classified as objective in said first stage ([Page24, Para 1] In this study, we are only interested in detecting check-worthy factual claims in tweets related to U.S. politics. However, we have tweets for other countries’ politics and unpolitic tweets as well. We modeled this problem as a classification task to differentiate tweets related to U.S. politics from other tweets. The examiner notes that Dogan teaches a classifier for U.S. politics interest. The examiner also notes that Wiebe and Dogan are both considered to be analogous because they are in the same field of data classification. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiebe’s sentence classifier to an executable portion that in a second stage, classifies said claim as being of public interest or not, if said claim was classified as objective in said first stage as taught by Dogan [Page 24, Para 1] to only detect check-worthy factual claims in tweets related to U.S. politics [Page 24, Para 1]).
Furthermore, Dogan teaches an executable portion that selects said claim for fact checking if said claim is classified as both objective in said first stage and of public interest in said second stage ([Page 16, Para 1] The goal of this thesis is to detect real-time check-worthy factual claims in tweets related to U.S. politics and to share them on a publicly visible Twitter account for journalists, researchers, and citizens to fact-check. The examiner notes that Dogan teaches a classifier for U.S. politics interest. The examiner also notes that Wiebe and Dogan are both considered to be analogous because they are in the same field of data classification. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiebe’s sentence classifier to incorporate an executable portion that selects said claim for fact checking if said claim is classified as both objective in said first stage and of public interest in said second stage as taught by Dogan [Page 16, Para 1] to stem the spread of misinformation and false claims [Page 9, Para 1-2]).

Claims 4, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wiebe (Creating Subjective and Objective Sentence Classifiers from Unannotated Texts), in view of Dai (US10528866), further in view of Dogan (Detecting real-time check-worthy factual claims in tweets related to US politics), and further in view of Lex (Objectivity Classification in Online Media).

Regarding claim 4, Wiebe teaches The method of claim 1, however, Wiebe fails to explicitly teach wherein said objectivity classifier comprises an implicit objectivity classifier that learns an implicit representation of a sentence for a task of objectivity of classification, wherein the representation is fed to the multilayer perceptron classifier for the classification decision.
On the other hand, Lex teaches wherein said objectivity classifier comprises an implicit objectivity classifier that learns an implicit representation of a sentence for a task of objectivity of classification, wherein the representation is fed to the multilayer perceptron classifier for the classification decision [(Page 294, Para. 1] This underpins that when objectivity classifiers are trained on bag-of-words features, they implicitly learn topics. The examiner notes that Lex teaches an objectivity classifier that learns topics implicitly by training for the purpose of objective classification by the classifier. The examiner also notes that Wiebe and Lex are both considered to be analogous because they are in the same field of data classification. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiebe’s sentence classifier to incorporate wherein said objectivity classifier comprises an implicit objectivity classifier that learns an implicit representation of a sentence for a task of objectivity of classification, wherein the representation is fed to the multilayer perceptron classifier for the classification decision as taught by Lex [Page 294, Para 1] to achieve near perfect sentence classifier accuracy when the topic stays the same over time [Page 294, Para 5]).

Regarding claim 9, Wiebe teaches The method of claim 1, however, Wiebe fails to explicitly teach wherein said claim is classified as being of public interest or not via a public interestedness classifier comprising an implicit featureless classifier using a neural sentence representation.
On the other hand, Lex teaches wherein said claim is classified as being of public interest or not via a public interestedness classifier comprising an implicit featureless classifier using a neural sentence representation [(Page 294, Para. 1] This underpins that when objectivity classifiers are trained on bag-of-words features, they implicitly learn topics. The examiner notes that Lex teaches a classifier that is used to classify the objectivity of news media [Page 294, Para 5]. The examiner considers news from media outlets to be of public interest. The examiner also notes that Wiebe and Lex are both considered to be analogous because they are in the same field of data classification. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiebe’s sentence classifier to incorporate wherein said claim is classified as being of public interest or not via a public interestedness classifier comprising an implicit featureless classifier using a neural sentence representation as taught by Lex [Page 294, Para 1] to achieve near perfect sentence classifier accuracy when the topic stays the same over time [Page 294, Para 5]).

Regarding claim 17, Regarding claim 10, Wiebe teaches The system of claim 10, however, Wiebe fails to explicitly teach wherein said claim is classified as being of public interest or not via a public interestedness classifier comprising an implicit featureless classifier using a neural sentence representation.
On the other hand, Lex teaches wherein said claim is classified as being of public interest or not via a public interestedness classifier comprising an implicit featureless classifier using a neural sentence representation [(Page 294, Para. 1] This underpins that when objectivity classifiers are trained on bag-of-words features, they implicitly learn topics. The examiner notes that Lex teaches a classifier that is used to classify the objectivity of news media [Page 294, Para 5]. The examiner considers news from media outlets to be of public interest. The examiner also notes that Wiebe and Lex are both considered to be analogous because they are in the same field of data classification. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiebe’s sentence classifier to incorporate wherein said claim is classified as being of public interest or not via a public interestedness classifier comprising an implicit featureless classifier using a neural sentence representation as taught by Lex [Page 294, Para 1] to achieve near perfect sentence classifier accuracy when the topic stays the same over time [Page 294, Para 5]).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wiebe (Creating Subjective and Objective Sentence Classifiers from Unannotated Texts), in view of Dai (US10528866), further in view of Dogan (Detecting real-time check-worthy factual claims in tweets related to US politics), and further in view of Alnajran (A Heuristic Based Pre-processing Methodology for Short Text Similarity Measures in Microblogs).

Regarding claim 6, Wiebe teaches The method of claim 1, however, Wiebe fails to explicitly teach  pre-processing documents containing the claim to remove stop-words, exclude punctuation marks and implement a lemmatization operation prior to in the first stage, classifying the claim as objective or subjective.
On the other hand, Alnajran teaches pre-processing documents containing the claim to remove stop-words, exclude punctuation marks and implement a lemmatization operation prior to in the first stage, classifying the claim as objective or subjective ([Fig. 2]

    PNG
    media_image2.png
    915
    505
    media_image2.png
    Greyscale

The examiner notes that Alnajran teaches heuristic-driven pre-processing components [Page 1629, Section III] that include, among other components, punctuation removal and lemmatization. The examiner also notes that Wiebe and Alnajran are both considered to be analogous because they are in the same field of language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiebe’s sentence classifier input text pre-processing to incorporate pre-processing documents containing the claim to remove stop-words, exclude punctuation marks and implement a lemmatization operation prior to in the first stage, classifying the claim as objective or subjective as taught by Alnajran [Fig. 2] to improve the performance of machine learning algorithms by improving the quality of input text [Page 1628, Section A]).

Regarding claim 14, Wiebe teaches The system of claim 10 however, Wiebe fails to explicitly teach  wherein said executable instructions are further configured to: pre-process documents containing the claim to remove stop-words, exclude punctuation marks and implement a lemmatization operation prior to in the first stage, classifying the claim as objective or subjective.
On the other hand, Alnajran teaches wherein said executable instructions are further configured to: pre-process documents containing the claim to remove stop-words, exclude punctuation marks and implement a lemmatization operation prior to in the first stage, classifying the claim as objective or subjective ([Fig. 2]

    PNG
    media_image2.png
    915
    505
    media_image2.png
    Greyscale

The examiner notes that Alnajran teaches heuristic-driven pre-processing components [Page 1629, Section III] that include, among other components, punctuation removal and lemmatization. The examiner also notes that Wiebe and Alnajran are both considered to be analogous because they are in the same field of language processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wiebe’s sentence classifier input text pre-processing to incorporate wherein said executable instructions are further configured to: pre-process documents containing the claim to remove stop-words, exclude punctuation marks and implement a lemmatization operation prior to in the first stage, classifying the claim as objective or subjective as taught by Alnajran [Fig. 2] to improve the performance of machine learning algorithms by improving the quality of input text [Page 1628, Section A]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sama (US 20180060793Al)
“Sama teaches a machine learning model to understand user behavior based on external data streams”
Post (Explicit and Implicit Syntactic Features for Text Classification)
“Post teaches text classification based on implicit and explicit text features”
Hassan (Toward Automated Fact-Checking Detecting Check-worthy Factual Claims)
“Hassan introduces how ClaimBuster, a fact-checking platform that uses natural language processing and supervised learning to detect important factual claims in political discourses”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMCY ALGHAZZY whose telephone number is (571)272-8824. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached on (571) 272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAMCY ALGHAZZY/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128